02/24/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0589



                             No. DA 21-0589

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

MIKEL STETSON LETHERMAN,

           Defendant and Appellant.


                                 GRANT


     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until March 28, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                February 24 2022